      Case 3:21-cv-01262-X Document 1 Filed 06/02/21           Page 1 of 12 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 PEARLIE IRBY,                                §
   Plaintiff,                                 §
                                              §
 v.                                           §
                                                      CAUSE NO.:
                                              §
 AT & T SERVICE, INC.                         §
   Respondent.                                §
                                              §



                                PLAINTIFF, PEARLIE IRBY'S,
                                  ORIGINAL COMPLAINT



        Plaintiff, PEARLIE IRBY, file this original complaint and respectfully shows the Court

as follows:


                                          PARTIES

        1.     Plaintiff, PEARLIE IRBY, hereinafter referred to as, “IRBY”, “Plaintiff”, or

“employee”’ referred to collectively as “the Parties”, is an individual residing in Ouachita

Parish, Louisiana.

        2.     Respondent, AT& , INC., hereinafter referred to as, “AT&T”, “Respondent”,

or “employer”, and referred to collectively as “the parties”, is an employer within the

meaning of the Tex. Labor Code §21.002(8) (West 2009) and Title VII of the Civil Rights

Act of 1964, as amended in 42 U.S.C. §2000e et seq. Respondent, AT&T, INC., is a

company authorized to do business in the State of Texas that may be served with process


1|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21              Page 2 of 12 PageID 2



by service upon its authorized agent, C.T. Corporation System, 1999 Bryan St., Suite 900,

Dallas, Texas 75201.

                                JURISDICTION AND VENUE

         3.    Plaintiff is a citizen of the State of Louisiana and resides in Ouachita


Parish, Louisiana. Plaintiff was a former employee of Respondent’s.


         4.    This Court has original jurisdiction of this matter under 28 U.S.C. §1331,

§1332(a), and §1343(a). Respondent is a foreign corporation, conducting business in the

State of Texas.

         5.    Damages prayed for by Plaintiff exceed $75,000, exclusive of interest and

costs.

         6.    Venue is proper under 28 U.S.C. §1391(b)(2), as a substantial part of the

events giving rise to Plaintiff’s claims arose in Dallas County, Texas, within the Northern

District of Texas.

                                       JURY DEMAND

         7.    Plaintiff demands a jury trial on all triable issues asserted in this matter and

have tendered the appropriate fee, pursuant to Federal Rule of Civil Procedure 38.


                     EXHAUSTION OF ADMINISTRATIVE REMEDIES


         8.    Plaintiff, IRBY, filed a charge of discrimination with the meaning of the

United States Equal Employment Opportunity Commission ("EEOC") within the


2|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21            Page 3 of 12 PageID 3



appropriate time period from the occurrence of the acts or omissions, which IRBY

complains of, pursuant to 42 U.S. Code § 2000e et seq.

       9.      On February 25, 2021, the EEOC mailed a “Notice Suit Rights” letter to IRBY,

informing Plaintiff of her right to file a lawsuit. All conditions precedent to the filing of

this suit have been fulfilled.


                                          FACTS

       8.      In January 1996, Plaintiff, PEARLINE IRBY, an African American woman, was

hired by Respondent, AT&T. Prior to accepting employment with AT&T, Plaintiff was an

honorably discharged veteran of the United States Navy and a former teacher for Dallas

County Community College District, now known as, “Dallas College.”


       9.      Respondent is engaged in the business of providing interstate and

international, wired, wireless and satellite telecommunication products, services and

support services to businesses and individual consumers.          Respondent is a person

engaged in an industry affecting commerce who has fifteen or more employees for each

working day in each of twenty or more calendar weeks in the current or preceding

calendar year, and any agent of such a person.


       10.     In April 1997, Tony Walter, the white, Area Manager for Plaintiff’s

workgroup, phoned me to insist I come to his office for a discussion. When I arrived at

his office, I was escorted into his office by Tony and Robert “Bob” Gehrman, my white, the



3|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21            Page 4 of 12 PageID 4



District Manager. Bob entered Tony’s office behind Plaintiff, positioning himself between

her and the door. Plaintiff felt uncomfortable and had no idea what the meeting was for.


       11.    Tony then asked Plaintiff why she took the “Fundamental” or “FMT” test

which was a requirement for teaching at Respondent’s Center for Learning (CFL). If I was

offered a position as a teacher, Plaintiff would leave Bob’s department and work for the

Staff Support Department. During this meeting, Plaintiff was subjected to intimidation,

coercion, and harassment, as Tony and Bob threatened and coerced Plaintiff not to seek

a position in Staff Support by insinuating that they would communicate to their friends

who were managers at Staff Support and discourage them from hiring Plaintiff, and also

implying that Plaintiff’s career with AT&T would be jeopardized if she attempted to leave

Tony’s group or Bob’s department. They also threatened that if she did leave, they would

make sure she wouldn’t get a job if she tried to transfer back to Bob’s department.

Respondent’s illegal conduct was based on Plaintiff’s race and sex, and deliberately and

intentionally carried out to deprive Plaintiff of her employment rights.


       12.    Respondents further deprived Plaintiff of her civil rights and employment

benefits, rights and privileges by creating a position with equal pay as the teaching

position, which, according to AT&T policies at the time, disallowed Plaintiff from accepting

a position in another Department of equal or lesser pay than an open position in Plaintiff’s

current department.



4|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21                Page 5 of 12 PageID 5



       13.     There were several other incidents of racial and sexual harassment and

violations of my employee benefits after this initial incident. Plaintiff was fired on May 4

2018 under the pretense that she was placed on the surplus list, meaning she would be

terminated if she did not find another job with Respondent that she was qualified for.


       14.     In 2003 Ron Stevens, a white Director, told Plaintiff he would not give

Plaintiff a higher raise because he had to give William (Bill) Steed, a white employee, more

money because he had a family to support. Plaintiff, who is a single mother also has a

family to support.


       15.     In April 2004, Plaintiff was diagnosed with cancer. Bill Durant, Director of

Broadband Growth and Maintenance Engineering, emailed everyone Plaintiff worked with

notifying them that Rosalie Spinelli would be the Area Manager for the Growth Group and

would now be handling all 13 states for ASI because I was being replaced "because I had

cancer." Bill sent this email to each of Plaintiff’s direct coworkers. Plaintiff did not authorize

Durant to reveal her medical condition to her coworkers and definitely did not authorize

sending the email.


       16.     Prior to Plaintiff’s replacement by Spinelli, Plaintiff was lead to believe she

would become the Area Manager for all thirteen states because Spinelli was leaving her

position. Respondent sent Plaintiff to California on two separate trips for her to meet




5|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21             Page 6 of 12 PageID 6



Spinelli’s team and discuss concerns and issues. Plaintiff met both managers and non-

management team members to review their processes and work requirements.


      17.    Stevens later acknowledged that he was aware that Bill Durant was going to

replace Plaintiff as the Area Manager over the Growth group because of Plaintiff’s medical

condition.


      18.    Respondent intentionally and knowingly discriminated against Plaintiff

because of her race and medical condition and used her to train an employee so that

Respondent could ultimately surplus and terminate Plaintiff.


      19.    Another incident occurred on February 6, 2017, Marty Loman, a Fourth Line

(manager), emailed Plaintiff to notify her that she would be working for Susan John, a

white woman, beginning on that day. Plaintiff was intentionally and routinely given

assignments and tasks she had not been trained to do and after bringing that to the

attention of her managers and supervisors, she would not receive any training. The other

white members of the team did receive proper training.


      20.    In December 2017, Susan John’s gave an annual review stating that I had

"Limited Impact" for the company's bottom line. This negative review ultimately caused

Plaintiff to be unfairly placed on the surplus list, which meant Plaintiff would be

terminated. Respondent continued the unlawful discriminatory conduct and refused to

interview Plaintiff for positions for which she was well qualified. Respondent posted over

6|Page
       Case 3:21-cv-01262-X Document 1 Filed 06/02/21            Page 7 of 12 PageID 7



125 jobs within AT&T in the Dallas/Ft Worth Area, some of which Plaintiff applied for and

was well qualified for, and she did not receive a single interview. Advertising for a job for

which you have surplus employees is not the normal process. Respondent’s customary

practice was to look internally for employees to fill those positions. Despite Plaintiff’s years

of experience, there were many other jobs for which she was qualified, yet, she never

received and opportunity to interview for any of those jobs.


                                           CLAIMS

A. Discrimination/Disparate Treatment

         21.   All paragraphs are hereby incorporated herein by reference. Plaintiff has

been subjected to incidents of discrimination based upon his race and color by

Respondent, in violation of the Texas Human Rights Act, Tex. Labor Code §21.051 et al

including §21.122 (Vernon 2002). As the Texas Human Rights Act is based on Title VII of

the Civil Rights Act of 1964, amended, this Court may also consider analogous provisions

contained in Title VII of the Civil Rights Act of 1964, as amended. See 42 U.S.C. §2000e et

seq.


         22.   IRBY is therefore entitled to any and all remedies for Respondent's unlawful

employment practices as set forth under the Texas Commission on Human Rights Act

("TCHRA"), section 21.2585 of the Texas Labor Code (Vernon 2002), and Title VII of the

Civil Rights Act of 1964, as amended. See 42 U.S.C. §2000e et seq. Accordingly, Plaintiff




7|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21            Page 8 of 12 PageID 8



seeks monetary compensation in an amount to be determined by the jury, and punitive

damages.


      23.    In addition to monetary compensation set forth above, Plaintiff has had to

engage an attorney in connection with these claims and seeks his reasonable and

necessary attorney’s fees and costs.


B. Retaliation


      24.    From April 2004 through the end of his employment with AT&T, Plaintiff

opposed the unlawful employment acts of Respondent AT&T. Plaintiffs reports of the

discrimination by Lohan, Johns and others resulted in Respondent AT&T placing Plaintiff

on the surplus list and terminating Plaintiff's employment.


      25.    AT&T's retaliatory acts violated the TCHRA, §21.055 of the Texas Labor

Code, as well as the analogous provisions contained in Title VII of the Civil Rights Act of

1964, a amended. See 42 U.S.C. §2000e et seq.


      26.    Accordingly, Plaintiff is entitled to all relief and remedies for Respondent

AT&T's unlawful employment practices as set forth under the TCHRA, §21.2585 of the

Texas Labor Code, and Title VII of the Civil Rights Act of 1964, as amended. See 42 U.S.C.

§2000e et seq. Accordingly, Plaintiff seeks monetary compensation in an amount to be

determined by the jury, and punitive damages.



8|Page
    Case 3:21-cv-01262-X Document 1 Filed 06/02/21          Page 9 of 12 PageID 9



      27.    In addition to monetary compensation set forth above, Plaintiffs have had

to hire attorneys in connection with these claims and incurred reasonable attorney’s fees

and costs.


      C. Intentional Infliction of Emotional Distress

      28.    The Respondent's conduct caused Plaintiffs to suffer from severe emotional

distress. This type of intentional behavior in the workplace is not the type of conduct

tolerated in a civilized society. Respondent's actions were egregious and the type of

conduct for which this State allows punitive and/or exemplary damages to be awarded.

Accordingly, Plaintiff seeks compensatory and punitive damages as allowed under chapter

41 of the Texas Civil Practice and Remedies Code, for the commission of this intentional

tort independent of the discrimination Plaintiff endured and suffered.


      29.    In addition to monetary compensation set forth above, Plaintiffs have had

to engage an attorney in connection with these claims and seeks his reasonable and

necessary attorney’s fees and costs.


D. Negligent Hiring/Supervision/Investigation

      30.    The unlawful, discriminatory acts of Plaintiff’s directors, managers, and

supervisors was conducted with knowledge imputed to AT&T. AT&T was aware of the

conduct and failed to take any remedial measures to prevent incidents of discrimination.

Under Texas law, an employer is liable for negligent hiring and retention when the

employer knows, or through the exercise of reasonable care, should have known an

9|Page
   Case 3:21-cv-01262-X Document 1 Filed 06/02/21              Page 10 of 12 PageID 10



employee hired or retained was incompetent or unfit. AT&T failed to take measures to

prevent future incidents of discrimination.


       31.     Additionally, the remedial steps undertaken by AT&T regarding Plaintiff, was

mere pretense designed to justify Respondent’s unlawful conduct.


       32.     These causes of action arise not only from the Respondent's unlawful

employment practices, but also its failure to act and its investigation. As a result, Plaintiffs

have been directly injured. Therefore, Plaintiffs are entitled to any and all remedies

available, including compensatory and punitive damages, as set forth under Chapter 41

of the Texas Civil Practice and Remedies Code (Vernon 2002).


       33.     In addition to monetary compensation set forth above, Plaintiffs have had

to hire an attorney in connection with these claims and seeks her reasonable and

necessary attorney’s fees.


                                              VII.

                                         DAMAGES

       34.     Respondent's wrongful conduct proximately caused severe and ongoing

damages to Plaintiffs. The sudden wrongful loss of income and benefits resulted in

financial devastation, bankruptcy and destroyed Plaintiffs' credit. Respondent's wrongful

acts have caused an incredible amount of stress, emotional distress and mental anguish

and interference with their daily lives and the relationships of the Plaintiffs. The height of



10 | P a g e
   Case 3:21-cv-01262-X Document 1 Filed 06/02/21            Page 11 of 12 PageID 11



the stress paralyzed family relations and interfered with most all aspects of the Plaintiffs

lives.


         35.   Damages to Plaintiffs include, but are not limited to lost wages/ back pay

plus benefits, front pay, compensatory damages to Plaintiffs pursuant to Texas Human

Rights Act Section 21.2585 and 42 U.S.C. §2000e et seq., other compensatory damages

including past, present and future psychological and mental anguish; punitive and/or

exemplary damages to Plaintiffs as allowed by law; loss of consortium, all reasonable and

necessary attorney's fees, expert fees, and expenses incurred by Plaintiffs regarding this

lawsuit; pre and post judgement interest at the highest rate allowed by law; and any other

damages or remedies to which Plaintiffs may be entitled.


                                         PRAYER

         36.   WHEREFORE, premises considered, Plaintiffs request a judgment against

Respondent for compensatory damages to Plaintiffs, including lost wages/back pay plus

benefits, front pay and all other compensatory damages; compensatory damages to

Plaintiffs pursuant to Texas Human Rights Act Section 21.2585 and the corresponding

provisions of 42 U.S.C. §2000e et seq.; compensatory damages to Plaintiffs, including past,

present and future psychological and mental anguish; punitive and/or exemplary

damages to Plaintiffs as allowed by law; all reasonable and necessary attorney’s fees,

expert fees, and expenses incurred by Plaintiffs regarding this lawsuit; pre and post



11 | P a g e
   Case 3:21-cv-01262-X Document 1 Filed 06/02/21        Page 12 of 12 PageID 12



judgment interest at the highest rate allowed by law; and any other damages or remedies

to which Plaintiffs may be entitled.


                                              Respectfully submitted,


                                              ____/s/Charles A. Caldwell_______
                                              Charles A. Caldwell
                                              State Bar No. 24015186
                                              Law Offices of Charles A. Caldwell
                                              P.O. Box 601174
                                              Dallas, TX 75360
                                              Telephone: (214) 431-5838
                                              Facsimile: (214) 431-4290
                                              ATTORNEY FOR PLAINTIFF




12 | P a g e
